Citation Nr: 0321803	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  99-04 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The veteran had active service from January 1966 to January 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In his February 1999 substantive appeal (Form 9) to the 
Board, the veteran requested a hearing before a Veterans Law 
Judge at the RO.  In subsequent correspondence received from 
the veteran in October 2000, it was indicated that he no 
longer wanted a hearing before a Veterans Law Judge.


FINDINGS OF FACT

1.  The veteran did not engage in combat.

2.  There is no corroboration or verification of the 
occurrence of the veteran's claimed stressors.

3.  In a March 1997 rating decision, the RO denied service 
connection for hearing loss.

4.  The evidence received subsequent to the RO's March 1997 
rating decision denying service connection for hearing loss 
includes evidence which is neither cumulative nor redundant 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.





CONCLUSIONS OF LAW

1.  The veteran is not entitled to service connection for 
PTSD.  38 U.S.C.A. §§ 1110, 1154(b), 5102, 5103, 5103A, and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, and 3.303, 
3.304(f) (2002).

2.  The March 1997 denial of entitlement to service 
connection for hearing loss is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2002).

3.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for hearing 
loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of the Department of 
Veterans Affairs (VA) to notify the claimant and the 
representative, if any, of the information and evidence 
necessary to substantiate a claim, and has enhanced VA's duty 
to assist a claimant in developing the evidence necessary to 
substantiate a claim.  See Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West. 2002)).  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  Accordingly, in general, 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise are 
satisfied.  

VA has met its duties to notify and assist in the veteran's 
case.  A rating decision apprised the veteran of the reasons 
and bases for the VA decisions.  A statement of the case, and 
supplemental statements of the case, apprised the veteran of 
the law applicable in adjudicating the appeal.  June 1998 
letters informed the appellant about the requirement to 
submit new and material evidence to reopen his hearing loss 
claim and also told him what specific information was needed 
to attempt to corroborate his claimed stressors.  Although 
these letters were sent before enactment of the VCAA, they 
still show that the appellant was kept informed, at every 
stage of the claims process, what was needed to substantiate 
his claims.

More importantly, the RO sent the veteran a letter in April 
2003 in which he was notified of the VCAA, the types of 
evidence he needed to submit, and the development the VA 
would undertake.  He was again told what information and 
evidence was needed to substantiate a claim for service 
connection and to reopen a claim.  The letter specifically 
informed the appellant what was needed from him and what VA 
would obtain on his behalf.  For example, the letter told him 
that VA would help obtain medical records, employment 
records, or records from other Federal agencies.  The 
appellant was informed that he was responsible for providing 
sufficient information to VA so records could be requested.  
As such, the Board finds that the VA's duty to notify the 
appellant of the information and evidence necessary to 
substantiate the claim, as well as the actions expected of 
him and those the VA would provide, have been met.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Finally, with regard to VA's duty to notify, the Board notes 
that the VCAA notification letter sent to the veteran in 
April 2003 essentially complied with the recent holding of 
Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  That case held that 38 C.F.R. § 19.9(a)(2)(ii) is 
invalid to the extent it provides a claimant "not less than 
30 days" to respond to a VCAA notification letter sent by 
the Board because it is contrary to 38 U.S.C.A. § 5103(b), 
which provides a claimant one year to submit evidence.  In 
this case, the RO and not the Board advised the appellant of 
the VCAA.  The RO's duty to notify, pursuant to 38 C.F.R. § 
3.159(b), was not invalidated by the recent Federal Circuit 
decision.  Moreover, although the letter requested a response 
within 30 days, the appellant was also expressly notified 
that he had one year to submit the requested information 
and/or evidence, in compliance with 38 U.S.C.A. § 5103(b).  

Regarding VA's duty to assist, the Board notes that the 
claims file contains the veteran's service medical records, 
post-service treatment records and a VA psychiatric 
examination.  The appellant has not indicated that there is 
any additional evidence that could be obtained.  Accordingly, 
the Board finds that all information and evidence have been 
developed to the extent possible and that no prejudice will 
result to the appellant by the Board's consideration of this 
matter.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).

B. Factual Background

The veteran's DD Form 214 and his service personnel records 
show his military occupational specialty as power generator 
equipment manager/mechanic.

The service medical records reveal that in a September 1964 
examination for induction purposes, audiometric testing 
revealed pure tone thresholds at 500, 1000, 2000, and 3000 
Hertz as 0 and at 4000 Hertz as 45 in the right ear.  Testing 
of the left ear revealed pure tone thresholds at 500, 1000, 
2000, and 3000 Hertz as 0 and at 4000 Hertz as 10.  The 
examiner noted deafness.  In an October 1965 examination for 
induction purposes, audiometric testing revealed pure tone 
thresholds at 500, 1000, 2000, and 3000 Hertz as 0 and at 
4000 Hertz as 50 in the right ear.  Testing of the left ear 
revealed pure tone thresholds at 500, 1000, 2000, and 3000 
Hertz as 0 and at 4000 Hertz as 5.  The examiner once again 
noted deafness.  A hearing test was not conducted on the 
discharge examination.  The service medical records are 
negative for any treatment, findings, or diagnoses of a 
psychiatric disability.      

The veteran filed his initial claim for hearing loss in 
October 1996.

By a March 1997 rating decision, the RO denied service 
connection for hearing loss on the grounds that the service 
medical records were negative for any evidence of hearing 
loss during active service or of a hearing loss to a 
compensable degree within one year of separation from 
service.  The veteran did not appeal the RO's decision.

In May 1998, the veteran filed a claim for service connection 
for PTSD and requested that his claim for service connection 
for hearing loss be reopened.  In support of his request to 
reopen his claim for hearing loss, the veteran stated that 
his hearing loss occurred when he was ordered to fire a 3.5 
rocket launcher without hearing protection.  He reported that 
he was then denied access to see a doctor and that he lost 
hearing completely for 3 days and has had problems ever 
since.  He indicated that he was tested as the VA Medical 
Center in Kansas City for hearing loss.

In a PTSD stressor statement submitted in July 1998, the 
veteran indicated that he arrived in Vietnam sometime in 
September 1967 and that he was assigned to the 36th Engr. 
Bn., Company C.  He stated that during the months of 
September and October 1967, he was ordered to walk guard duty 
in a war zone in the Vung Tau area with no ammunition for his 
weapon and was told not to let anyone through the line to the 
Army equipment.  He felt that at the age of 19, this in 
itself was very traumatic because he was trying to protect 
something from the Vietnamese people without hurting them, 
but at the same time not letting them get to Army property.  
Sometime in October or November 1967 while going to the 
bathroom in Vung Tau, the person sitting on the toilet next 
to him was shot in the upper arm.  He did not know where the 
shot came from but he felt that it was close enough that it 
could have been him.  Also in October or November 1967, he 
watched a small observation plane crash on the runway in Vung 
Tan and the pilot came out of the wreckage on fire and all he 
and others could do was watch him die.  No one was able to 
get through the fence that surrounded the airport.  In 
November while on a convoy from Vung Tau to Gia Ray, a hand 
grenade was dropped, and a child picked it up and ran with 
it.  The veteran chased the child down and took the grenade 
from him, but he had chased him further than he realized and 
he seemed to be lost from everyone without a weapon.  He was 
lucky that someone honked a horn and he was able to find his 
way back.  He saw a Vietnamese executed for reportedly 
turning Claymore mines around.  He was helping a friend do 
some work with a crane one day, when the operator picked up a 
section of boom which swung around and caught the boy's head 
and crushed it; however, the boy lived.  In January 1968, he 
was sent to Long Bihn to fly back to the United States.  He 
spent a night in a bunker because the runway was being 
shelled.  The next morning, he was told that he had to wait 
to go home because it was not safe to land the plane, so he 
had to wait and then he was rushed onto a plane and took off.  
The plane circled the very area that the shells were coming 
from.

The RO obtained the appellant's military personnel records 
which indicate that he served in Vietnam from September 1967 
to January 1968 as a power generator specialist.

VA medical treatment records dated from April to August 1998 
were received which show diagnoses of PTSD.  The veteran 
reported dreams of his service in Vietnam and of one his 
former classmates being killed.  The records also included a 
June 1998 audiometric test which revealed pure tone 
thresholds at 500, 1000, 2000, 3000 and 4000 Hertz of 20, 20 
25, 50, and 70, respectively in the right ear and of 5, 15, 
25, 55, and 70, respectively, in the left ear.  The veteran 
reported a history of bilateral hearing loss and tinnitus 
since Vietnam with combat exposure to artillery fire.  The 
assessment was bilateral mild to severe sensorineural hearing 
loss.  

A December 1998 statement was received from the veteran's 
wife and a March 1998 statement was received from the 
veteran's daughter.  They both stated that the veteran's 
behavior changed as a result of his service in Vietnam and 
that his relationship with his family has suffered.

The RO sent a March 1999 letter to the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR), outlining the 
PTSD stressors provided by the veteran with his service 
number and company unit of assignment.  An August 2000 
response was received from USASCRUR.  None of the veteran's 
stressors had been verified.  USASCRUR did provide a copy of 
the Operational Report - Lessons Learned for the 36th 
Engineer Battalion for the period November 1967 to January 
1968.  This report does not refer to any casualties, enemy 
encounters, wounded, etc.  

USASCRUR indicated that more information was needed to verify 
the claimed stressors, such as dates, locations, names of 
casualties, and unit designations.  The appellant was 
informed of the need for additional specific information in 
the October 2000 supplemental statement of the case.  He was 
again informed that this information was needed in the April 
2003 VCAA notification letter discussed above.  To date, no 
additional information has been received.

The veteran underwent a VA psychiatric examination in June 
2001.  He reported memories of his Vietnam experience, being 
in a remote area that was like a jungle.  He reported 
nightmares and flashbacks that were triggered by smells or 
the sound of helicopters.  Specifically, he stated that he 
was an 18 or 19 year old when he went to Vietnam with the 
engineer battalion and was in hostile territory, including 
going to a Vietnamese village to help install or repair 
generators used for the village.  Often, his position of 
building roads exposed him to incoming fire from snipers, 
leaving him fearful for his life.  Although he carried an M-
16, he was reportedly not given any ammunition.  He felt that 
he was definitely in a life-threatening situation which 
evoked intense fear, helplessness, or horror.  The diagnosis 
was PTSD.  The examiner stated that the veteran's reported 
stressors of being an 18 to 19 year old young man in hostile 
territory in a Vietnamese village during the Vietnam War with 
threat of sniper fire, left him fearful for his life.  
Therefore, being exposed to a traumatic event that was life-
threatening and which evoked intense fear, helplessness or 
horror was by itself a sufficient stressor.  It was indicated 
that the diagnosis of PTSD was based on the veteran's 
reported stressor involving engineer battalion duties during 
the Vietnam War.  

C.  Pertinent Law and Regulations: Service Connection

Service connection - in general

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease during active military service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury 
occurred in service is not enough; there must also be chronic 
disability resulting from that injury. If there is no showing 
of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is 
required to support a finding of chronicity. 38 C.F.R. § 
3.303(b). Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection - PTSD

With regard to a claim of entitlement to service connection 
for PTSD, 38 C.F.R. § 3.304(f) requires the following: 
medical evidence diagnosing PTSD in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor. The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV). See 38 C.F.R. § 3.304(f).


Initially, the Board acknowledges that the appellant has 
received competent medical diagnoses of PTSD, attributed to 
his account of his military service during the Vietnam Era.  
Nevertheless, the Board is unable to accept the diagnosis as 
based upon a confirmed stressor because the preponderance of 
the evidence is against a finding that the appellant engaged 
in combat with the enemy during active service, and the 
record does not otherwise contain independent evidence which 
confirms his account of in-service stressors.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  "Just because a physician or other health 
professional accepted appellant's description of his Vietnam 
experiences as credible and diagnosed appellant as suffering 
from PTSD does not mean the [Board is] required to grant 
service connection for PTSD."  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

If the claimed stressor is related to combat, service 
department evidence that the appellant engaged in combat or 
that the appellant was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  However, the regulatory 
requirement for "credible supporting evidence" means that 
"the appellant's testimony, by itself, cannot, as a matter 
of law, establish the occurrence of a non-combat stressor."  
Dizoglio v. Brown, 9 Vet. App. 163 (1996).

A determination as to whether the appellant is a veteran of 
combat is particularly significant in a PTSD claim because he 
is entitled to have his lay statements as to his alleged 
stressors accepted, without corroboration, if he engaged in 
combat with the enemy.  See Gaines v. West, 11 Vet. App. 353 
(1998).  The United States Court of Appeals for Veterans 
Claims (Court) has held that: 

"[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the veteran's testimony is 
found to be 'satisfactory,' e.g., 
credible, and 'consistent with the 
circumstances, conditions, or hardships 
of [combat] service.'"

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Before this 
provision applies, the Board must make a specific finding 
that the appellant was engaged in combat with the enemy.  See 
Zarycki. 

VA's Office of General Counsel has defined the phrase 
"engaged in combat with the enemy" to mean that the 
appellant must have personally participated in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99.  The fact that the 
appellant served in a "combat area" or "combat zone" does 
not mean that he himself engaged in combat with the enemy.  
Id.  Moreover, a general statement in the appellant's service 
personnel records that he participated in a particular 
operation or campaign would not, in itself, establish that he 
engaged in combat with the enemy because the terms 
"operation" and "campaign" encompass both combat and non-
combat activities.  Id.  Whether or not a veteran "engaged 
in combat with the enemy" must be determined through 
recognized military citations or other supportive evidence.  
No single item of evidence is determinative, and VA must 
assess the credibility, probative value, and relative weight 
of each relevant item of evidence.  Id.  The claimant's 
assertions that he engaged in combat with the enemy are not 
ignored, but are evaluated along with the other evidence of 
record.  Id.  However, the claimant's assertions that he 
"engaged in combat with the enemy" are not sufficient, by 
themselves, to establish this fact.

The veteran's personnel records showed that his primary 
military occupational specialty (MOS) as a power generator 
specialist.  He has been awarded a National Defense Service 
Medal and a Mechanic Badge.  The National Defense Service 
Medal was awarded if a veteran served honorably between 
January 1, 1961, and August 14, 1974.  United States of 
America Department of Defense Manual of Military Decorations 
and Awards, Appendix D at D-17, July 1990.  

In this case, for the following reasons, the Board finds that 
the appellant did not engage in combat with the enemy.  His 
military occupational specialty does not indicate combat 
service.  There is no indication in the personnel records 
that the appellant was assigned or participated in combat 
duties.  The veteran basically contends that his service in 
Vietnam as an 18 or 19 year old was a very stressful 
experience.  He reports being subjected to sniper fire which 
left him fearful for his life.  Aside from installing and 
repairing generators, the veteran has reported various duties 
such as building roads and being assigned to guard duty 
without ammunition to protect himself.  The veteran's 
personnel records do not mention that he participated in 
these types of duties.  Even accepting that he may have 
participated in guard duty, none of the appellant's awarded 
medals or decorations shows combat service.  In conjunction 
with his actual military occupational specialty (as opposed 
to duties he now says he participated in), the fact that he 
did not receive an award for combat service is probative 
evidence that he likely did not participate in combat.  There 
is also the fact that although the appellant reports being 
subjected to sniper fire when engaging in certain duties, the 
reports from his battalion do not indicate such incidents 
occurred.  


The preponderance of the evidence is against finding that the 
appellant engaged in combat with the enemy, and there is no 
reasonable doubt on this issue that could be resolved in his 
favor.  A reasonable doubt exists where there is an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  Id.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence.  Id.  In this case, for the reasons and bases 
discussed above, a reasonable doubt does not exist as to 
whether the appellant engaged in combat with the enemy in 
Vietnam.  

Since the Board finds that the appellant did not engage in 
combat with the enemy, there must be credible supporting 
evidence of record that the alleged stressors actually 
occurred in order to warrant service connection.  His lay 
testimony is insufficient, standing alone, to establish 
service connection.  Cohen v. Brown, 10 Vet. App 128, 147 
(1997) (citing Moreau, 9 Vet. App. at 395).  The record fails 
to corroborate the appellant's claimed stressors.  
Accordingly, there is no credible supporting evidence that 
the claimed stressors actually occurred.

In an effort to assist the appellant, the RO attempted to 
verify the claimed stressors with USASCRUR, but none of the 
veteran's stressors were verified.  As noted above, despite 
several requests (at least three), the appellant has not 
provided the specific information needed to conduct a 
meaningful search.  The report obtained from USASCRUR not 
only failed to corroborate the alleged stressors, but 
reported no incidents of enemy encounters, casualties, 
wounded individuals, etc., that would tend to corroborate the 
appellant's account.

Despite the appellant's failure to provide specific details, 
the Board has thoroughly reviewed the evidence in an effort 
to identify any specific information as to a reported 
stressor.  There simply is none.  His has made general 
statements about his experiences in Vietnam and statements 
without identifying individuals or dates of the reported 
incidents.

The Board recognizes that the June 2001 VA examiner's PTSD 
diagnosis is based on the veteran's general assertion of 
being a young man serving in hostile territory during the 
Vietnam War.  The examiner indicated that the veteran's 
position subjected him to sniper fire and leaving him fearful 
for his life.  This situation evoked a sense of fear, 
helplessness, and horror, which according to the examiner, is 
a sufficient stressor for a diagnosis of PTSD.  However, it 
remains that the examiner's diagnosis was based on 
uncorroborated stressors provided by the veteran.  

The Board is cognizant of the recent case of Pentecost v. 
Principi, 16 Vet. App. 124 (2002), wherein the Court reversed 
the Board's denial of a claim for service connection for PTSD 
on the basis of an unconfirmed in-service stressor.  However, 
in Pentecost, the claimant submitted evidence that his unit 
was subjected to rocket attacks.  The Court pointed out that 
corroboration of every detail of a stressor under such 
circumstances, such as the claimant's own personal 
involvement, is not necessary.  See, also, Suozzi v. Brown, 
10 Vet. App. 307 (1997).  The facts in this case are 
distinguishable because the appellant has submitted no 
independent evidence of the occurrence of the claimed in-
service stressors.  

In summary, the Board has concluded that the preponderance of 
the evidence is against a finding that the appellant engaged 
in combat with the enemy while on active duty and that there 
is no independent verification of his reported in-service 
stressors.  Therefore, the Board finds that the preponderance 
of the evidence is against the appellant's claim of service 
connection for PTSD, and it must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.

New and Material Evidence Claim - Hearing Loss

In a January 1998 rating decision, the RO denied service 
connection for hearing loss on the basis that new and 
material evidence had not been submitted to reopen the claim.  
The veteran filed a timely appeal.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

As noted above, in a March 1997 rating decision, the RO 
initially denied service connection for hearing loss.  The 
veteran was notified of the determination and did not perfect 
a timely appeal.  Absent the filing of a timely appeal, a 
rating determination is final.  38 U.S.C.A. § 7105.  

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The Board notes that the standard for new and material 
evidence was recently amended.  See 38 C.F.R. § 3.156(a) 
(2002).  However, that amendment applies only to claims to 
reopen received on or after August 29, 2001.  See 66 Fed. 
Reg. 45620 (Aug. 29, 2001).  Since this claim was received 
before that date, the law in effect when the claim was filed 
is applicable.  That is the standard discussed above.


The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

Since the March 1997 denial of service connection for hearing 
loss, pertinent evidence associated with the claims file 
consists of a VA audiological test.  
 
The veteran's claim for service connection for hearing loss 
was denied by the RO in March 1997 on the basis that there 
was no evidence at that time of hearing loss during active 
service or of a hearing loss to a compensable degree within 
one year of separation from service.  There remains a lack of 
such evidence.  However, the additional evidence shows (a) 
that the appellant currently has hearing loss (a fact not in 
evidence in 1997), and (b) his allegations of continuity of 
symptomatology since service.  This evidence is clearly new 
in that it was not previously of record.  The new evidence 
contributes to a more complete picture of the circumstances 
surrounding the origin of the appellant's hearing loss 
disorder, to include the issue of whether it is, in fact, 
related to his military service.  The additional evidence is 
sufficiently significant that it must be considered in order 
to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Board finds, accordingly, that the 
additional evidence is new and material, warranting reopening 
of the claim for service connection for hearing loss.


ORDER

Service connection for PTSD is denied.

As new and material evidence with respect to the claim for 
service connection for hearing loss has been presented, that 
claim is reopened, and the appeal as to that issue is allowed 
to this extent.

REMAND

The Board finds that further development of the evidence is 
warranted prior to the adjudication of the merits of the 
claim for service connection for hearing loss.

As indicated above, the evidence shows that the veteran had 
hearing loss of the right ear at enlistment, and deafness was 
noted on both enlistment examinations.  Accordingly, there is 
no presumption of soundness at service entry with respect to 
the right ear disability.

Current VA audiological examination reveals that the veteran 
has bilateral mild to severe sensorineural hearing loss.  The 
veteran contends that he was exposed to acoustic trauma 
during service and has suffered from hearing loss ever since.  
The veteran's military occupational specialty is described as 
power generator equipment manager/mechanic, which means at 
least some level of acoustic trauma during service is at 
least plausible.

This situation is similar to the factual situation in Charles 
v. Principi, 16 Vet. App. 370 (2002), where the United States 
Court of Appeals for Veterans Claims held that the claimant 
was entitled to a VA examination on the claim for service 
connection for tinnitus.  In the Charles case, there was a 
medical diagnosis of tinnitus and the veteran's testimony as 
to continuity of symptomatology since service.  Both items 
are present in this case, as discussed above.  Therefore, the 
appellant should be provided VA examination to determine the 
etiology of his current hearing loss.

Accordingly, this claim is REMANDED to the RO for action as 
follows:

1.  Schedule the veteran for a VA 
audiology examination to determine the 
nature and etiology of any current 
hearing loss.  The claims folder must be 
made available to and reviewed by the 
examiner before completion of the 
examination report.  

Any indicated testing should be 
conducted.  The examiner should fully 
develop the veteran's service and post-
service acoustic trauma.  The Board notes 
his military service as a power generator 
equipment mechanic and his post-service 
employment as a police officer (which 
suggests exposure to acoustic trauma in 
the form of weapons fire).

The examiner's attention is directed to 
the service records showing deafness of 
the right ear upon entry.  With regard to 
the right ear, the examiner should 
comment as to whether it is at least as 
likely as not that the veteran's hearing 
loss of the right ear was aggravated 
(worsened) by any incident of military 
service.  With regard to the left ear, 
the examiner should opine whether it is 
at least as likely as not that any 
diagnosed hearing loss of the left ear 
originated during the veteran's military 
service or is otherwise etiologically 
related to his military service.  

2.  Upon completion of the above 
requested development, review the 
examination report and ensure that it 
thoroughly addresses all questions asked.  
If it does not, please return it for 
corrective action.  Then, after any other 
necessary development, readjudicate the 
veteran's claim on a de novo basis.  If 
the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice is 
obtained.  However, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claim.  The veteran's cooperation 
in the RO's efforts is both critical and appreciated.  
However, the veteran is further advised that his failure to 
report for any scheduled examinations without good cause may 
result in a claim being considered on the evidence now of 
record or denied.

	                        
____________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

